EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu (Reg. No. 76,256) on June 10, 2022.
The application has been amended as follows: 

In the claims:

1. (Previously Presented) A resin composition, comprising: 
60 parts by weight of a maleimide resin; 
10 parts by weight to 30 parts by weight of an epoxy resin of Formula (I):   

    PNG
    media_image1.png
    141
    550
    media_image1.png
    Greyscale

wherein n is an integer of 0 to 10; and 
5 parts by weight to 30 parts by weight of a methylenebis(diethylaniline).  

2. (Cancelled)  

3. (Original) The resin composition of claim 1, wherein the maleimide resin comprises 4,4’-diphenylmethane bismaleimide, polyphenylmethane maleimide, bisphenol A diphenyl ether bismaleimide, 3,3’-dimethyl-5,5’-diethyl-4,4’-diphenylmethane bismaleimide, 3,3’-dimethyl-5,5’-dipropyl-4,4’-diphenylmethane bismaleimide, m-phenylene bismaleimide, 4-methyl-1,3-phenylene bismaleimide, 1,6-bismaleimide-(2,2,4-trimethyl)hexane, N-2,3-xylylmaleimide, N-2,6-xylylmaleimide, N-phenyl maleimide, vinyl benzyl maleimide, maleimide resin containing aliphatic long chain structure, prepolymer of diallyl compound and maleimide resin, prepolymer of diamine and maleimide resin, prepolymer of multi-functional amine and maleimide resin, prepolymer of acid phenol compound and maleimide resin, or a combination thereof.  

4. (Original) The resin composition of claim 1, further comprising polyphenylene ether resin, cyanate ester resin, active ester, vinylbenzyl-dicyclopentadiene phenylene ether, bis(vinylbenzyl)ether, 1,2-bis(vinylphenyl)ethane, divinylbenzene, triallyl isocyanurate, triallyl cyanurate, 1,2,4-trivinyl cyclohexane, diallyl bisphenol A, styrene, acrylate, polyolefin, epoxy resin, phenolic resin, benzoxazine resin, styrene maleic anhydride resin, polyamide, polyimide, or a combination thereof.  

5. (Original) The resin composition of claim 1, further comprising flame retardant, inorganic filler, curing accelerator, polymerization inhibitor, solvent, silane coupling agent, surfactant, coloring agent, toughening agent, core-shell rubber, or a combination thereof.  

6. (Original) An article made from the resin composition of claim 1, comprising a prepreg, a resin film, a laminate or a printed circuit board.  

7. (Original) The article of claim 6, characterized by absence of weave exposure under visual inspection.  

8. (Currently Amended) The article of claim 6, having a glass transition temperature as measured by reference to IPC-TM-650 2.4.24.4 of greater than or equal to 280°C.  

9. (Original) The article of claim 6, having a percentage of storage modulus change between 50°C and 250°C as measured by reference to IPC-TM-650 2.4.24.4 of less than or equal to 20%.  

10. (Currently Amended) The article of claim 6, having an X-axis thermal expansion coefficient as measured by reference to IPC-TM-650 2.4.24.5 of less than or equal to 8.2 ppm/°C.  

11. (Currently Amended) The article of claim 6, having a dielectric constant as measured by reference to JIS C2565 at 10 GHz of less than or equal to 3.97.  

12. (Currently Amended) The article of claim 6, having a dissipation factor as measured by reference to JIS C2565 at 10 GHz of less than or equal to 0.0070.



* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1 and 3-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2015/0114693 A1) in view of Shimp (US Pat. No. 4,447,586) has been rendered moot by the cancellation of this claim.

Response to Arguments
In light of the amendment, Applicant’s arguments regarding the obviousness rejection over Moon et al. and Shimp (see pages 4-6 of the response filed May 20, 2022) have been fully considered and are persuasive.  
Specifically, the analysis of Applicant’s E1 vs. Applicant’s C2 and C6-C8 demonstrates that the methylenebis(diethylaniline) curing agent provides unexpected benefits over other amine curing agents in this system (see pages 5-6 of the response).  Furthermore, the analysis of Applicant’s E1-E12 vs. Applicant’s E13 and E14 demonstrates that the instantly claimed amount of methylenebis(diethylaniline) (5 to 30 relative parts by weight) is critical to achieving specific thresholds and ranges of the desired properties (see page 6 of the response).  Accordingly, the following rejection has been withdrawn:
The rejection of claims 1 and 3-12 under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2015/0114693 A1) in view of Shimp (US Pat. No. 4,447,586).

Allowable Subject Matter
Claims 1 and 3-12 are allowed.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 12, 2022